Citation Nr: 1827438	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease (left knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease (right knee disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 1995, and from November 1998 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Houston, Texas.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of the hearing is of record.  

The Board remanded the appeal for further development in December 2014.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the December 2014 remand, the Board found that the September 2010 VA examination was insufficient to adjudicate the Veteran's claims because the examiner failed to specify at what point during range of motion testing pain manifested, and the examiner failed to specify at what point during repetitive-use testing pain occurred.  As such, the Board directed the AOJ to schedule the Veteran for a new VA examination addressing those inadequacies.  Additionally, the Board directed the examiner to address any functional loss due to reduced or excessive excursion; decreased strength, speed, or endurance; as well as any additional functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner was also directed to address whether the Veteran experienced any additional functional loss during flare-ups or following repetitive use; if so, the examiner was asked to portray that functional loss in terms of any additional range of motion loss.  In the event that she was not examined during a flare up or following repetitive use, the examiner was instructed to provide an opinion based on the current medical evidence of record, as well as the Veteran's lay statements.

In April 2017, the Veteran underwent a new VA examination of her bilateral knees.  The examiner noted her report of daily bilateral knee pain with weather changes, bending, stooping, driving, riding a stationary bike, climbing stairs, and standing.  She denied flare ups.  Her range of motion was zero to 120 degrees in the right knee and zero to 110 degrees in the left knee; while pain was noted on flexion, the examiner failed to specify at what point the Veteran's loss of range of motion was due to pain or at what point evidence of pain ended.  Concerning any functional loss following repeated use, the examiner stated that an opinion could not be provided because the Veteran was not examiner following repetitive use; thus, it would be mere speculation to express in terms of range of motion any additional loss due to pain, weakness, fatigability, or incoordination.

In February 2018, the Veteran underwent another VA examination of her bilateral knees.  The examiner noted her report of flare ups, with the most recent one occurring nine to ten months prior.  Concerning functional loss following repetitive use, the Veteran reported an inability to work in a position that required prolonged standing.  She also reported problems running and using a stationary bike.  Her right knee range of motion was zero to 110 degrees.  The examiner noted that pain was not noted on examination.  Following repetitive-use testing, the Veteran's range of motion was unchanged.  Concerning any functional loss following repeated use, the examiner stated that an opinion could not be provided because the Veteran did not demonstrate any loss following repetitive-use testing; thus, it would be mere speculation to express in terms of range of motion any additional loss.  Concerning any functional loss during flare-ups, the examiner stated that an opinion could not be provided because the Veteran was not experiencing a flare up during the examination.

Once again, the Board finds that the VA examination reports are inadequate to adjudicate the Veteran's appeal.  With regard to the deficiencies identified by the Board in the December 2014 remand, while the April 2017 VA examiner noted that that there was objective evidence of pain during range-of-motion testing, the examiner failed to specify at what point during range of motion testing pain occurred.

Additionally, in a case issued after the December 2014 remand, the United States Court of Appeals for Veterans Claims (Court) noted that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202 (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that, even when the claimant is not experiencing a flare up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask her to describe the additional functional loss, if any, she suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he could not do so.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  

Here, the VA examiners noted the Veteran's reported symptoms during flare ups and following repeated use; however, the examiners failed to estimate of the loss of motion or her functional ability.  Instead, the April 2017 and February 2018 VA examiner stated that an opinion could not be offered without resort to mere speculation, and did not provide a sufficient explanation as to why the Veteran's functional loss, including any additional loss of motion, during flare-ups or following repetitive use could not be estimated based upon her lay statements.

Given these deficiencies, and to comply with the December 2014 remand, see Stegall, supra, as well as the Court's holding in Sharp, supra, the Board finds that the Veteran should once again be scheduled for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination by a competent medical professional, other than the examiners who performed her prior VA knee examinations, to determine the current nature and severity of her service-connected bilateral knee disabilities.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following inquiries:

a)  The examiner should identify and describe all symptoms associated with the Veteran's service-connected bilateral knee disabilities since April 2007.

b)  The examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.  The examiner should also indicate whether there is evidence of recurrent subluxation or lateral instability of the bilateral knees.

c)  The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects, since April 2007.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also address the functional effects, to include any limitations, that the Veteran's bilateral knee disabilities have on his activities of daily living, to include employment. 

d)  The examiner should ask the Veteran to report any range of motion loss during flare-ups or following repeated use since April 2007.  Record her statements, and opine as to whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not examined following repetitive use or currently experiencing a flare-up, the examiner must elicit relevant information as to her flare ups and ask her to describe the additional functional loss, if any, she suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

2.  Thereafter, and after any further development deemed necessary, the appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


